Citation Nr: 1416166	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-02 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a digestive disorder, to include acid reflux disease and gastritis. 

2. Entitlement to service connection for a right knee condition, to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied the Veteran service connection for both acid reflux disease and a right knee condition.  

The Veteran testified at a hearing at the RO in December 2012 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds further development is warranted for both of the Veteran's claims.  

The Veteran is advised that his claim of service connection for an acid reflux disorder was denied because his service treatment records did not show any indication that he had any complaints or treatment for such symptoms. He is therefore advised that 

The Veteran is advised that his claim of service connection for a right knee disorder was denied because the evidence did not show that his currently diagnosed degenerative joint disease was linked to an in-service right knee contusion, and that his separation examination showed no complaints or diagnosis for a right knee disorder. 

As to both of these claims, the Veteran is further advised that he may submit any further clarifying and substantiating medical and non-medical evidence that would demonstrate or suggest that he these disorders were caused or aggravated by military service and that manifested within one year of such service.  

The Veteran is further advised that such substantiating evidence may consist of physician's reports during and since his discharge from active service; treatment reports, medical invoices, prescription orders; post-service employment records and medical evidence; letters from family members, friends, and service colleagues dated during or after service or contemporaneously dated; and any and all other such records, letters, or other documentation.  

During his hearing, the Veteran noted that a "Dr. E." inquired during his treatment of the right knee as to the duration of his right knee abnormality. The Veteran may submit a statement from Dr. E. as to his observations of the age and source of any right knee disorder. The Veteran may also submit any further medical records which would substantiate his account of having received medical treatment from Southeast General Hospital from the mid-1980's for gastrointestinal symptoms. 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate amount of time to respond to the advisement above as to substantiation of his claims. 

2. Schedule the Veteran for a VA examination regarding his digestive conditions.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies must be performed, and all findings must be set forth in detail.

The examiner must first indicate whether the Veteran possesses a current digestive condition.  

If the Veteran does possess such a condition, the examiner must whether any condition diagnosed is related to his active service.  

This opinion must be supported by a complete explanation based on clinical experience, medical expertise, and established medical principles, and must consider:

a) the Veteran's lay assertions, including his hearing testimony that his stomach problems began in boot camp and that he continues to take acid reflux medication to this day;

b) his documented in-service treatment for gastritis in January 1982;

c) his normal separation-from-service examination in July 1983;

d) his private treatment records from Southeastern Regional Medical Center from 1995 detailing treatment for epigastric pain, gastritis, and peptic acid disease; AND

e) his VA treatment for abdominal pain and the helicobacter pylori (H. Pylori) bacterium in September and October 2005. 

3. Then, schedule the Veteran for a VA examination regarding his degenerative joint disease of the right knee.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies must be performed, and all findings must be set forth in detail.

The examiner must indicate whether degenerative joint disease or any disorder of the right knee is related to his active service.    

This opinion must be supported by a complete explanation based on clinical experience, medical expertise, and established medical principles, and must consider:

a) the Veteran's lay testimony that he first hurt his right knee in-service after dismounting from a tank and hyperextending the joint upon landing;

b) his documented in-service treatment for a right knee contusion in July 1983; 

c) his normal separation-from-service examination in July 1983;

d) his lay testimony as to self-treatment of his right knee pain following separation with aspirin and a wrap; AND

e) his VA treatment records regarding right knee pain following an accident at work, including the October 2007 MRI report that first diagnosed degenerative joint disease.  

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


